Order entered September 19, 2017




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00691-CV

                               SHARAIN KHALIL, Appellant

                                                 V.

                                ROEEDA KHALIL, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-02664-D

                                           ORDER
       By letter filed August 17, 2017, court reporter Coral L. Wahlen informed us no party had

requested preparation of the reporter’s record. That same day, we directed appellant to provide,

within ten days, written verification she had requested the record. We cautioned appellant that

failure to comply could result in the appeal being submitted without the reporter’s record. See

TEX. R. APP. P. 37.3(c). To date, however, appellant has not complied.

       Because appellant has failed to provide the requested verification, we ORDER the appeal

submitted without the reporter’s record. See id. We further ORDER appellant to file her brief

on the merits no later than October 19, 2017.

                                                         /s/   CRAIG STODDART
                                                               JUSTICE